Title: [1766?]
From: Adams, John
To: 


       Query. The Service done by Tommy Hutchinson, for the Province, for which he had a Grant of 40£. and his fathers application for Pay, for the same Service and saying, he never had any Pay for it.
       The Bill drawn by Mr. Hutchinson, and carried in Council and sent down to the House, to enlarge the Power of the Judges of Probate, and empower them to appoint a few freeholders to set off Widows Dower—without any Action at Common Law, or Tryal by Jury.
       Copies of the several Grants that have been made him, for drawing the state of the Province’s Claim to Sagadahock, Case of the Prov. and New York, Connecticutt ing Lines &c. and the Prov. Claim on N. Hampshire—&c. Additional Grant as Chief Justice &c.
       Copy of his Petition last June was 12 months for a salary as Lieutenant Governor. It is in the Journal sent down together with a Message from the Governor 12 day of June A.D. 1765 Wednesday. Considered Fryday June 14. 1765 10 O clock.
      